DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 

Response to Arguments
Applicant’s arguments and amendments with respect to claims 8-9 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 8-9 have been withdrawn. 
Examiner acknowledges that the limitations of claim 1 have been incorporated in some capacity into claims 5, 8, 10, 13 and 15.
	Claims 10 and 13 are now allowed since applicant has amended them to be in independent form. 
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive. Applicant has amended claim 1 with the limitation “and a width of the first beam is set to be wider than a width of the second beam”. Applicant argues that the cantilevers in Huffman are not the same as the claimed beams, therefore this citation and the change in size . 
The same arguments can be applied to claim 5 since it is directed towards a change in size of a known element. 
As to claim 8, applicant has amended this claim to clarify that the lead wire is formed one beam of the first or second beam and that it connects the electrodes formed on both ends of that beam. Yamanaka teaches the concept of wiring elements together so that they receive power. Wiring known elements one way over another only requires routine skill in the art and it would 
The same arguments presented for claim 8 can be applied to claim 15. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabacak US 20100000292 in view of Huffman US 20120270352.
As to claim 1, Karabacak teaches “A substance detecting element (Abstract) comprising: a plate-shaped beam that comprises a piezoelectric element ([0036]; [0072]), and supporting a substance adsorption film to which a substance to be detected adheres (Abstract), and the beam having a vibration frequency that is varied due to adhesion of the substance to the substance adsorption film (Abstract); provided with an electrode on at least one of both the ends and an elongated plate-shaped second beam and provided with the detection electrode on at least one (Figure 3; [0073]), the second beam intersecting the first beam (Figure 4B), the electrode provided on the first beam applies a voltage to the piezoelectric element to vibrate and deform the beam ([0073] teaches that each clamp/beam can have a transducer. One can be for driving and the other for sensing; [0071] teaches “The integrated electronics can consist of one or more detectors, for example displacement detector(s) as well as one or more actuators to induce structural motion for realizing vibration at a resonance frequency, at the fundamental or higher vibration mode of the structure. The transducers can be placed on any interface. The actuator can be a part of the displacement measurement transducer or it can be separately located, preferably at another clamp. Separation of the actuator and detector can allow for enhanced precision in detecting structural vibrations”), and the electrode provided on the second beam detects information about a vibration frequency of the beam ([0073] teaches that each clamp/beam can have a transducer. One can be for driving and the other for sensing; [0071]).” Karabacak does not explicitly teach a through-hole and beam extending across a though-hole.
Huffman teaches “a supporting substrate in which a through-hole is disposed (Figure 9, #110 is a substrate with through-hole #115); the beam extending from an edge of the through-hole toward an opposite edge to close a part of the through-hole, wherein the beam comprises an elongated plate-shaped first beam having both ends fixed to edges of the through-hole and having both ends fixed to edges of the through-hole (Figure 9, #142 and #141 are anchor points for the beams that pass through the hole; [0036]), and a width of the first beam is set to be wider than a width of the second beam ([0007]; [0041]; Figure 4. See arguments above).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Huffman with Karabacak. A cavity in MEMS devices are 

As to claim 4, Karabacak teaches “wherein at least one of the first beam or the second beam is provided with the electrode on each of both the ends thereof fixed to the edges of the through-hole (Figure 3; [0071] teaches “The transducers can be placed on any interface”. Therefore the electrodes can be placed as needed by the user; [0073]).”
Huffman teaches “fixed to the edges of the through-hole (Figure 9).”

As to claim 5, Karabacak teaches “A substance detecting element (Abstract) comprising: a plate-shaped beam that comprises a piezoelectric element ([0036]; [0072]), and supporting a substance adsorption film to which a substance to be detected adheres (Abstract), and the beam having a vibration frequency that is varied due to adhesion of the substance to the substance adsorption film (Abstract); provided with an electrode on at least one of both the ends and an elongated plate-shaped second beam and provided with the detection electrode on at least one of both the ends (Figure 3; [0073]), the second beam intersecting the first beam (Figure 4B), the electrode provided on the first beam applies a voltage to the piezoelectric element to vibrate and ([0073] teaches that each clamp/beam can have a transducer. One can be for driving and the other for sensing; [0071] teaches “The integrated electronics can consist of one or more detectors, for example displacement detector(s) as well as one or more actuators to induce structural motion for realizing vibration at a resonance frequency, at the fundamental or higher vibration mode of the structure. The transducers can be placed on any interface. The actuator can be a part of the displacement measurement transducer or it can be separately located, preferably at another clamp. Separation of the actuator and detector can allow for enhanced precision in detecting structural vibrations”), and the electrode provided on the second beam detects information about a vibration frequency of the beam ([0073] teaches that each clamp/beam can have a transducer. One can be for driving and the other for sensing; [0071]).” Karabacak does not explicitly teach a through-hole and beam extending across a though-hole.
Huffman teaches “a supporting substrate in which a through-hole is disposed (Figure 9, #110 is a substrate with through-hole #115); the beam extending from an edge of the through-hole toward an opposite edge to close a part of the through-hole, wherein the beam comprises an elongated plate-shaped first beam having both ends fixed to edges of the through-hole and having both ends fixed to edges of the through-hole (Figure 9, #142 and #141 are anchor points for the beams that pass through the hole; [0036]), wherein a width of a coupling portion of the first beam and the second beam is set to be wider than widths of portions of the first beam and the second beam other than the coupling portion ([0007]; Figure 4; [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the widths of known elements as desired. The prior art teaches the criticality of width and how it effects compliance. Based on this, the alteration of the widths is simply an 

As to claim 7, Karabacak teaches “wherein the first beam and the second beam are orthogonal to each other (Figure 4).”

As to claim 11, Karabacak teaches “wherein the first beam and the second beam are coupled to each other at respective middles of the first beam and the second beam (Figure 4B).”

As to claim 12, Karabacak teaches “wherein a width of the electrode along the width of the first beam is set to be wider than a width of the electrode along the width of the second beam (Figure 3 teaches the transducers. Altering the size and shape of the transducers only requires routine skill in the art. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)).”

As to claim 14, Karabacak teaches “wherein the electrode provided on the first beam and the electrode provided on the second beam are each formed to straddle a corresponding edge of (Figure 3 teaches the transducers. Altering the size, shape and location of the transducers only requires routine skill in the art).”


Claims 8, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabacak US 20100000292 in view of Huffman US 20120270352 in further view of Yamanaka US 20150301075.
As to claim 8, Karabacak teaches “A substance detecting element (Abstract) comprising: a plate-shaped beam that comprises a piezoelectric element ([0036]; [0072]), and supporting a substance adsorption film to which a substance to be detected adheres (Abstract), and the beam having a vibration frequency that is varied due to adhesion of the substance to the substance adsorption film (Abstract); provided with an electrode on at least one of both the ends and an elongated plate-shaped second beam and provided with the detection electrode on at least one of both the ends (Figure 3; [0073]), the second beam intersecting the first beam (Figure 4B), the electrode provided on the first beam applies a voltage to the piezoelectric element to vibrate and deform the beam ([0073] teaches that each clamp/beam can have a transducer. One can be for driving and the other for sensing; [0071] teaches “The integrated electronics can consist of one or more detectors, for example displacement detector(s) as well as one or more actuators to induce structural motion for realizing vibration at a resonance frequency, at the fundamental or higher vibration mode of the structure. The transducers can be placed on any interface. The actuator can be a part of the displacement measurement transducer or it can be separately located, preferably at another clamp. Separation of the actuator and detector can allow for enhanced precision in detecting structural vibrations”), and the ([0073] teaches that each clamp/beam can have a transducer. One can be for driving and the other for sensing; [0071]).” Karabacak does not explicitly teach a through-hole and beam extending across a though-hole.
Huffman teaches “a supporting substrate in which a through-hole is disposed (Figure 9, #110 is a substrate with through-hole #115); the beam extending from an edge of the through-hole toward an opposite edge to close a part of the through-hole, wherein the beam comprises an elongated plate-shaped first beam having both ends fixed to edges of the through-hole and having both ends fixed to edges of the through-hole (Figure 9, #142 and #141 are anchor points for the beams that pass through the hole; [0036]), wherein a width of a coupling portion of the first beam and the second beam is set to be wider than widths of portions of the first beam and the second beam other than the coupling portion ([0007]; Figure 4; [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the widths of known elements as desired. The prior art teaches the criticality of width and how it effects compliance. Based on this, the alteration of the widths is simply an obvious design choice. The prior arts do not explicitly teach that the beam width differ from one another but Huffman does teach the width of the cantilever elements in Figure 5 change. The applicant merely states the changes in size (dimensions, width) within the specification without providing any criticality. Paragraphs [0010], [0022] and [0057] all teach that the widths can be different as well as the lengths of the beam. These all are mere changes in size of known elements. Huffman is being used to teach that concept of how the change in size of an element results in either an increase or decrease in sensitivity is known and obvious.
(Figure 3 shows electrodes on both ends of a beam. These electrodes can be placed according to the user as seen in [0071]). The prior arts teach wiring but do not explicitly teach the location of the claimed wires and leads.
Yamanaka teaches “wherein a lead wire is formed on one beam of the first beam or the second beam, the lead wire connecting the electrodes formed on both the ends the one beam and a lead wire that is electrically connected one electrode of the electrodes formed on both ends of the one beam is drawn to outside of the one beam ([0059] and [0105]. See arguments above).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Yamanaka with Huffman and Karabacak. It is known in the art to have wires and leads connect to one another in order for the detection signal to be transmitted to a controller or processor. All of the prior art teach the concept of wiring since it is well understood in the art. The wiring pattern is dependent on the movement of the elements and application of the sensor, and wiring involves routine skill in the art. Furthermore, the claimed invention does not provide any criticality for the claimed wiring patterns, therefore is merely a design choice. 

As to claim 9, Karabacak teaches “electrodes, first beam ([0036]; Figure 4B).”
 Yamanaka teaches “wherein lead wires that are electrically connected to the respective electrodes formed on both the ends of the one beam of the first beam or the second beam, the lead wires being drawn to outside of the one beam and being unified into one ([0059] and [0105]).”


As to claim 15, Karabacak teaches “A substance detecting element (Abstract) comprising: a plate-shaped beam that comprises a piezoelectric element ([0036]; [0072]), and supporting a substance adsorption film to which a substance to be detected adheres (Abstract), and the beam having a vibration frequency that is varied due to adhesion of the substance to the substance adsorption film (Abstract); provided with an electrode on at least one of both the ends and an elongated plate-shaped second beam and provided with the detection electrode on at least one of both the ends (Figure 3; [0073]), the second beam intersecting the first beam (Figure 4B), the electrode provided on the first beam applies a voltage to the piezoelectric element to vibrate and deform the beam ([0073] teaches that each clamp/beam can have a transducer. One can be for driving and the other for sensing; [0071] teaches “The integrated electronics can consist of one or more detectors, for example displacement detector(s) as well as one or more actuators to induce structural motion for realizing vibration at a resonance frequency, at the fundamental or higher vibration mode of the structure. The transducers can be placed on any interface. The actuator can be a part of the displacement measurement transducer or it can be separately located, preferably at another clamp. Separation of the actuator and detector can allow for enhanced precision in detecting structural vibrations”), and the electrode provided on the second beam detects information about a vibration frequency of the beam ([0073] teaches that each clamp/beam can have a transducer. One can be for driving and the other for sensing; [0071]).” Karabacak does not explicitly teach a through-hole and beam extending across a though-hole.
Huffman teaches “a supporting substrate in which a through-hole is disposed (Figure 9, #110 is a substrate with through-hole #115); the beam extending from an edge of the through-hole toward an opposite edge to close a part of the through-hole, wherein the beam comprises an elongated plate-shaped first beam having both ends fixed to edges of the through-hole and having both ends fixed to edges of the through-hole (Figure 9, #142 and #141 are anchor points for the beams that pass through the hole; [0036]), wherein a width of a coupling portion of the first beam and the second beam is set to be wider than widths of portions of the first beam and the second beam other than the coupling portion ([0007]; Figure 4; [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the widths of known elements as desired. The prior art teaches the criticality of width and how it effects compliance. Based on this, the alteration of the widths is simply an obvious design choice. The prior arts do not explicitly teach that the beam width differ from one another but Huffman does teach the width of the cantilever elements in Figure 5 change. The applicant merely states the changes in size (dimensions, width) within the specification without providing any criticality. Paragraphs [0010], [0022] and [0057] all teach that the widths can be different as well as the lengths of the beam. These all are mere changes in size of known 
The prior arts do not explicitly teach the claimed wire pattern
Yamanaka teaches “wherein one electrode of a plurality of the electrodes formed on both the ends of the second beam is connected to a lead wire drawn to outside of the second beam ([0059] and [0105]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Yamanaka with Huffman and Karabacak. It is known in the art to have wires and leads connect to one another in order for the detection signal to be transmitted to a controller or processor. All of the prior art teach the concept of wiring since it is well understood in the art. The wiring pattern is dependent on the movement of the elements and application of the sensor, and wiring involves routine skill in the art. Furthermore, the claimed invention does not provide any criticality for the claimed wiring patterns, therefore is merely a design choice. 

Allowable Subject Matter
Claims 10 and 13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863